DETAILED ACTION
Response to Amendment
	The amendments to the claims filed 6/9/2022 have obviated the 112 rejections.  Accordingly, the 112 rejections are withdrawn.
	The amendments to the claims filed 6/9/2022 have overcome the 102 rejection of Bruggemann.  Accordingly, the rejection is withdrawn.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/9/2022 and 9/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 29-32, 35-37, and 41-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kipfer et al. (US 6,368,314; hereafter Kipfer) in view of Boukny et al. (US 2010/0094309; hereafter Boukny).
In regard to claim 1, Kipfer discloses an auto-injector (see Fig. 1) for administering a medicament, comprising: a housing (1); a cartridge receiver (chamber for 2) configured to receive a cartridge (2) comprising a first stopper (6); a drive module (at least 11) coupled to move a plunger rod (7) between a retracted plunger rod position and an extended plunger rod position, the plunger rod being configured to move the first stopper (see par. [0039]); a resistance sensor (13) configured to provide a resistance signal indicative of resistance against movement of the plunger rod (see at least col. 5, line 66- col. 6, line 11); and a processing unit (20) coupled to the drive module and to the resistance sensor, the processing unit being configured to: control the drive module to move the plunger rod towards the extended plunger rod position with a plunger rod speed (see col. 7, lines 56-66); determine plunger rod position (see col. 4, lines 23-28, col. 8, lines 8-21, col. 8, lines 51-63); receive the resistance signal (see col. 7, lines 56-66); and control the drive module so as to adjust movement of the plunger rod if the resistance signal is indicative of resistance against movement of the plunger rod above a high resistance threshold (see col. 2, lines 18-50), wherein the high resistance threshold is determined by the plunger rod position (see col. 3, lines 55-63).
Kipfer fails to expressly disclose wherein the high resistance threshold is a first high resistance threshold when the plunger rod position is between the retracted plunger rod position and a first plunger rod position, and the high resistance threshold is a second high resistance threshold when the plunger rod position is between a second plunger rod position and the extended plunger rod position, and wherein the second high resistance threshold is higher than the first high resistance threshold.
Boukny discloses that high resistance is varied depending on the position of the plunger within the cartridge (see par. [0046]).  Boukny further discloses that higher resistance is expected in lateral positions in which the plunger and cartridge are fully engaged. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kipfer with the teachings of Boukny.  Both references are analogous in trying to solve the common problem of detecting abnormalities during movement of the plunger and therefore a combination is proper.  It is obvious that the autoinjector of Kipfer would include areas of higher resistance at or near the extended plunger position, as shown in Boukny, and it would have been obvious set higher thresholds in those areas to be able to properly monitor plunger movement abnormalities. 
In regard to claims 29-32 and 35-37, the instant disclosure describes the parameters of resistance thresholds and plunger rod distances as being merely preferable, and does not describe resistance thresholds and plunger rod distances as contributing any unexpected results to the system. As such, parameters such as the resistance thresholds and plunger rod distances are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitation of resistance thresholds and plunger rod distances would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
In regard to claim 41, Kipfer discloses comprising a tachometer (11a/optical sensor) configured to provide a tachometer signal indicative of a count of revolutions of the drive module, the processing unit (20) being coupled to the tachometer, and the processing unit being configured to receive the tachometer signal and determine the plunger rod position based on the tachometer signal (see col. 8, lines 8-21 and Figure 1).
In regard to claim 42, Kipfer discloses wherein adjusting the movement of the plunger rod (7) comprises stopping the movement of the plunger rod (any stopping of the plunger rod decreases the plunger rod speed; see col. 2, lines 46-50).
In regard to claim 43, Kipfer discloses wherein adjusting the movement of the plunger rod (7) further comprises preventing movement of the plunger rod towards the retracted plunger rod position for a dwell time (any time not delivering or not in the extended position can be considered a dwell time; see col. 2, lines 46-50).
In regard to claim 44, Kipfer discloses wherein adjusting the movement of the plunger rod (7) comprises moving the plunger rod to the retracted plunger rod position (see col. 2, lines 46-50).
In regard to claim 45, Kipfer discloses wherein adjusting the movement of the plunger rod (7) comprises decreasing the plunger rod speed (any stopping of the plunger rod decreases the plunger rod speed).
In regard to claim 46, Kipfer discloses wherein the processing unit is further configured to control the drive module to readjust the movement of the plunger rod after adjusting the movement of the plunger rod, if the resistance signal is indicative of resistance against movement of the plunger rod below the high resistance threshold (see col. 2, lines 46-50).
In regard to claim 47, Kipfer discloses wherein readjusting the movement of the plunger rod comprises increasing the plunger rod speed (any movement from the stopped position increases the speed of the plunger rod).
In regard to claim 48, Kipfer discloses wherein the plunger rod speed is based on the plunger rod position (see col. 3, lines 55-63; the plunger rod speed is always based at least in part the plunger rod position because of the friction between the plunger rod and the syringe casing).
In regard to claims 49-50, these limitations represent actions performed during normal use of the device and are taught by normal operation of the combination device.
In regard to claim 51, Kipfer discloses a system comprising an auto injector according to claim 1 (see rejection of claim 1), and a cartridge (2) comprising a first stopper (6), wherein the cartridge is configured to be received in the cartridge receiver (chamber for 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kipfer and Boukny and further in view of Lifescan, INC (WO 2010/098931; hereafter Lifescan). 
In regard to claim 38, the combination fails to expressly disclose comprising a code sensor configured to read a cartridge code feature, the processing unit being coupled to the code sensor, the processing unit being configured to receive from the code sensor a code signal indicative of the cartridge code feature, and wherein the processing unit is configured to determine the first plunger rod position and/or the second plunger rod position based on the code signal.
In a similar art, Lifescan discloses a medicament delivery device (400) with a cartridge holder (451) for receiving a cartridge (450).  Lifescan further teaches a code sensor (453) configured to read a cartridge code feature (“characteristic of a container”; see par. [0052]), the processing unit (470) being coupled to the code sensor, the processing unit being configured to receive from the code sensor a code signal indicative of the cartridge code feature (see par. [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination with the teachings of Lifescan in order to provide a system for providing information about the drug container to the medicament delivery device. 
Claim 39-40 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kipfer and Boukny in view of Hata et al. (US 2015/0051538; hereafter Hata). 
In regard to claims 39-40, Kipferand Bhoukny fail to teach wherein the resistance sensor is configured to determine electrical current through the drive module and fails to disclose wherein the resistance sensor is configured to measure pressure and/or force applied to a plunger rod front end of the plunger rod.
Hata discloses, in par. [0060] and Figure 3, a resistance sensor (43) that is configured to determine electrical current through the drive module (drive mechanism 6).  The resistance sensor (43) is configured to measure pressure and/or force applied to a plunger rod front end of the plunger rod (piston 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the teachings of Hata to provide an art recognized means for measuring plunger force. 
Kipfer and Bhoukny fail to teach wherein the cartridge is a dual chamber cartridge as is recited in claim 52.  The examiner contends that dual chamber cartridges are well known in the autoinjector art.
Hata discloses a cartridge (4) for an autoinjector, wherein the cartridge is a dual chamber cartridge (see par. [0043] and Figure 9).  This configuration allows for the mixing of a solid medicament and liquid medicament before injection.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the combination to use a dual chamber cartridge as disclosed by Hata if the medicament being administered required mixing directly before injection.
Allowable Subject Matter
Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
On page 12 of the Remarks, Applicant argues:
“One of skill in the art would understand that “I” is a constant high resistance threshold independent of the plunger rod position. There is no indication in Kipfer that it would be desirable to select a specific combination of two different high resistance thresholds, as recited in Claim 1.”
The examiner agrees with this position in that Kipfer does not anticipate claim 1.  However, the presence of a constant occlusion threshold at all plunger rod positions does not deter or prevent the incorporation of other thresholds at various plunger positions.
On page 15 of the Remarks, Applicant argues:
“Boukhny does not disclose “an auto-injector for administering a medicament” as recited by Claim 1. Additionally, Boukhny fails to disclose “‘a cartridge receiver configured to receive a cartridge comprising a first stopper” or “a drive module coupled to move a plunger rod between a retracted plunger rod position and an extended plunger rod position, the plunger rod being configured to move the first stopper’ as recited by Claim 1.”
The examiner agrees with this position in that Boukny does not disclose these features.  However, the argument is not persuasive because Boukhny is not relied upon for teaching these features.  All of these features are disclosed by Kipfer.
On page 16 of the Remarks, Applicant argues:
“In comparison to Kipfer, Boukhny discloses a different structure that has a different mechanism of action (a plunger with a tip that extends entirely through a cartridge to fold and inject an intraocular lens vs. a piston that advances within a container to dispense a product fluid therefrom) and experiences resistance due to different factors (an improperly loaded or otherwise occluded insertion cartridge vs. fluid pressure in the container).
Based on the foregoing differences, one of skill in the art would not be motivated to modify the device of Kipfer based on Boukhny and would have no reasonable expectation of success at arriving at autoinjector of Claim 1 based on the combination of Kipfer and Boukhny.”
This argument is not persuasive.  The examiner agrees that the agent to be delivered is different for each reference (intraocular lens vs product fluid) but the mechanism for delivery is similar.  Both references describe similar motors (a step motor is described in Kipfer at col. 7, line 66 and a brushless DC motor is described in Boukhny at par. [0029]) for driving piston rods (element 7 in Kipfer and element 32 in Boukhny).  Both references describe periods where the piston rod is moved into engagement from a retracted position to a position in engagement with the piston/cartridge.  In Kipfer this equates to the period between position A and B in Figure 4 and in Bhoukny this position is discussed in par. [0046].  Both references describe periods where the piston rod is engaged with the piston/cartridge.  In Kipfer this position equates to positions C-H in Figure 4 and in Bhoukny this position is also discussed in par. [0046].  Finally, it appears both references disclose a similar resistance profile in that the resistance encountered increases as the injection proceeds.  Figure 4 of Kipfer and par. [0046] of Bhoukny describe such a profile.  It appears that the references include more similarities than differences and therefore the ordinary skilled artisan would be able to apply the teachings of Bhoukny onto the device of Kipfer with a reasonable expectation of success.
On page 16 of the Remarks, Applicant argues:
“Additionally, the Examiner has not cited to any disclosure in Boukhny indicating that Boukhny would include areas of high resistance at or near the extended plunger position as asserted in the Office Action, which stated “it is obvious that the autoinjector of Kipfer would include areas of higher resistance at or near the extended plunger position, as shown in Boukhny,” as described above. Office Action at p. 12. As described above, in the fully extended position, the tip 25 of Boukhny extends out of the insertion cartridge 20 after injection of the intraocular lens. Boukhny discloses resistance due to an improperly loaded or occluded cartridge. However, there is no indication that such resistance would occur in the extended position when the tip 25 is advanced beyond the end of the insertion cartridge.”
The examiner respectfully disagrees.  In par. [0046] of Boukhny discloses that “For lateral positions in which the plunger is fully engaged with the cartridge, both thresholds may be adjusted to correspond to higher resistance levels”.  The lateral positions in which the plunger is fully engaged with the cartridge corresponds to the claimed plunger rod position “between a second plunger rod position and the extended plunger rod position”.  The applicant’s arguments pertain to the fully extended position but the claimed invention encompasses a range of positions between a second plunger rod position and the extended plunger rod position.  Boukhny clearly discloses higher thresholds in the recited range.
 For these reasons, the rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783